I agree with the majority's conclusion that the trial court (1) improperly considered materials outside the face of plaintiff's complaint in dismissing plaintiff's action, and (2) failed to properly convert defendants' motion to dismiss to a motion for summary judgment so that materials outside the complaint could be considered.
Given those conclusions, however, I would reverse the judgment of the trial court and remand so that the trial court can convert the motion to summary judgment, notify the parties of its actions, allow the parties the opportunity to file any Civ.R. 56(C) materials relevant to the issues, and decide the issue raised by defendants' motion.